                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 JAMES BARR, individually and on behalf of
 all other persons similarly situated,

                                                            Case No. 1:20-cv-11492
                                        Plaintiff,
                                                            The Honorable Leo T. Sorokin
                        v.
                                                            Magistrate Judge Donald L. Cabell

 DRIZLY, LLC f/k/a DRIZLY, INC., and
 THE DRIZLY GROUP, INC.

                                      Defendant.




                     STIPULATION REGARDING PLAINTIFFS’ MOTION
                   FOR LEAVE TO FILE FIRST AMENDED COMPLAINT AND
                                ORDER TO SHOW CAUSE

         Defendants Drizly, LLC f/k/a Drizly, Inc. and The Drizly Group, Inc. (“Defendants”) and

Plaintiff James Barr (“Plaintiff”), having met and conferred regarding Plaintiff’s Motion for

Leave to File Plaintiffs’ First Amended Class Action Complaint (ECF No. 19) (the “Motion”),

Defendants’ Limited Opposition thereto (ECF No. 22) (the “Opposition”), and the Court’s Order

to Show Cause (ECF No. 24), hereby stipulate and agree as follows, and request the Court’s

approval of the same:

         1.        Following the filing of the Opposition on September 29, 2020, Plaintiffs

immediately reached out to Defendants to discuss what appeared to be a misunderstanding

among the Parties regarding the filing of an amended complaint consolidating claims against

Defendants in this District, about which the Parties had previously met and conferred.

         2.        The Parties subsequently held a meet-and-confer on September 30, 2020, and




4841-9371-7453.1
were in the process of discussing the specific issues raised by the Opposition along with Plaintiff

Landis’ California claims1 when the Court issued its Order to Show Cause (ECF No. 24) on

October 1, 2020.

         3.        Having now had an opportunity to discuss further, the Parties agree that their

misunderstanding was inadvertent and that the issues raised by Order to Show Cause are

adequately addressed by the agreed-upon schedule set forth below, such that it is not necessary to

burden the Court with further proceedings at this time.

         4.        WHEREFORE, the parties respectfully request that the Court approve the Parties’

requests and agreed schedule, as follows:

                   a.      Plaintiffs shall withdraw the Motion and First Amended Complaint and

                           Defendant shall withdraw the Opposition;

                   b.      The Order to Show Cause shall be vacated as moot;

                   c.      Defendants’ obligation to respond to the initial complaint in this action

                           shall be held in abeyance;

                   d.      Defendants shall have until October 21, 2020 to deliver any response to

                           Plaintiff Landis’s pre-suit notice letter under Cal. Civ. Code §§ 1782(a)

                           and 1798.150(b);

                   e.      Plaintiffs shall file a Renewed Motion to Amend the Complaint

                           consolidating the claims asserted by the Birdoes plaintiffs and Plaintiff

                           Landis on or before October 27, 2020;

                   f.      Defendants shall file any Opposition to Plaintiffs’ Renewed Motion to



1
  Plaintiffs mailed a pre-suit notice letter and draft amended complaint reflecting Plaintiff Landis’s California claims
to Defendants on September 21, 2020. Defendants had not received this letter and complaint, or notice thereof, at
the time they filed their Opposition.

4841-9371-7453.1                                           2
                        Amend the Complaint on or before November 10, 2020;

                   g.   If the Renewed Motion to Amend the Complaint is opposed, Plaintiffs

                        shall file their reply on or before November 17, 2020;

                   h.   If the Renewed Motion to Amend the Complaint is granted, Plaintiffs shall

                        file the Amended Complaint within two (2) business days of the Court’s

                        Order;

                   i.   Following the filing of the Amended Complaint, Defendants shall have

                        twenty-one (21) days to answer or file any motions in response;

                   j.   Plaintiffs shall have twenty-one (21) days to respond to Defendants’ filing;

                        and

                   k.   Defendants shall have fourteen (14) days to reply.



Dated: October 5, 2020


                                      Respectfully Submitted:


  By /s/ Jacob A. Walker                                   By: /s/ Kenneth B. Walton
  Jason M. Leviton (BBO #678331)                           Kenneth B. Walton (BBO No. 562174)
  Jacob A. Walker (BBO #688074)                            Ken.Walton@lewisbrisbois.com
  BLOCK & LEVITON LLP                                      LEWIS BRISBOIS BISGAARD &
  260 Franklin Street, Suite 1860                          SMITH LLP
  Boston, MA 02110                                         One International Place, 3rd Floor
  Tel: (617) 398-5600                                      Boston, MA 02110
  jason@blockleviton.com                                   T: 857-313-3950
  jake@blockleviton.com                                    F: 857-313-3951

  Christian Levis (admitted pro hac vice)                  Bart Huff (pro hac vice forthcoming)
  Amanda Fiorilla (admitted pro hac vice)                  bart@zwillgen.com
  LOWEY DANNENBERG, P.C.                                   ZWILLGEN PLLC
  44 South Broadway, Suite 1100                            300 N LaSalle St, Suite 4925
  White Plains, NY 10601                                   Chicago, IL 60654
  Tel: (914) 997-0500                                      (312) 685-2278 (telephone)
  clevis@lowey.com

4841-9371-7453.1                                 3
  afiorilla@lowey.com                                  Nicholas Jackson (pro hac vice
                                                       forthcoming)
  Anthony M. Christina (admitted pro hac vice)         nick@zwillgen.com
  LOWEY DANNENBERG, P.C.                               ZWILLGEN PLLC
  One Tower Bridge                                     1900 M Street NW, Suite 250
  100 Front Street, Suite 520                          Washington, DC 20036
  West Conshohocken, PA 19428                          (202) 296-3585 (telephone)
  Tel: (215) 399-4770                                  (202) 706-5298 (facsimile)
  achristina@lowey.com
                                                       Counsel for Defendants Drizly, LLC
  Gary F. Lynch (admitted pro hac vice)                f/k/a Drizly, Inc. and The Drizly Group,
  Jamisen A. Etzel (admitted pro hac vice)             Inc.
  CARLSON LYNCH, LLP
  1133 Penn Avenue, 5th Floor
  Pittsburgh, PA 15222
  Tel: (412) 322-9243
  glynch@carlsonlynch.com
  jetzel@carlsonlynch.com

  Counsel for Plaintiff James Barr

  Russell S. Thompson, IV (pro hac vice forthcoming)
  D. Sean Nation (pro hac vice forthcoming)
  THOMPSON CONSUMER LAW GROUP, PC
  5235 E. Southern Ave., D106-618
  Mesa, AZ 85206
  Tel: 602-388-8898
  rthompson@consumerlawinfo.com
  snation@consumerlawinfo.com

  Counsel for Plaintiffs Mary Birdoes,
  Jeff Bowlin, and Ryan Landis




4841-9371-7453.1                                 4
                                  CERTIFICATE OF SERVICE
         I hereby certify that on this 5th day of October, 2020, this document was electronically

filed with the Clerk of the Court using the CM/ECF system and will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF), pursuant to Local

Rule 5.4(C).



                                               /s/ Kenneth B. Walton
                                               Kenneth B. Walton




4841-9371-7453.1                                  5
